UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4393



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OSCAR MILLER, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. Malcolm J. Howard, District
Judge. (CR-97-67-H)


Submitted:   November 30, 2001         Decided:     December 18, 2001


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oscar Miller appeals his sentence to 240 months’ incarceration

following his guilty plea and conviction of distribution of cocaine

base, in violation of 21 U.S.C.A. § 841(a)(1) (West 2000). Because

§§ 841 and 846 are not rendered unconstitutional by Apprendi v. New

Jersey, 530 U.S. 466 (2000), which is the sole issue Miller asserts

on appeal, we affirm Miller’s conviction and sentence.    See United

States v. McAllister,      F.3d       , 2001 WL 1387341, at *3, (4th

Cir. Nov. 8, 2001) (No. 00-4423).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2